MEMORANDUM **
Dennis Gerald Claiborne, a California state prisoner, appeals pro se the district *487court’s summary judgment in his 42 U.S.C. § 1983 action alleging that the defendants violated his Eighth Amendment rights. We review de novo, Robi v. Reed, 173 F.3d 736, 739 (9th Cir.1999), and we affirm.
Claiborne alleged that the defendants were aware of racial tensions between Black and Hispanic inmates yet failed to take sufficient measures to prevent an attack on Claiborne in the prison yard. The district court properly granted summary judgment to the defendants because Claiborne’s evidence did not create a genuine issue of material fact as to whether the defendants had a state of mind sufficiently culpable to constitute deliberate indifference. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *487courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.